American Century World Mutual Funds, Inc. Statement of Additional Information Supplement Emerging Markets Fund ■ Global Growth Fund International Discovery Fund ■ International Growth Fund International Opportunities Fund ■ International Stock Fund International Value Fund ■ NT Emerging Markets Fund NT International Growth Fund Supplement dated September 1, 2010 ¡ Statement of Additional Information dated March 1, 2010 The Board of Directors has approved an agreement and plan of reorganization, whereby the net assets of the International Stock Fund will be transferred to the American Century International Growth Fund in exchange for shares of the International Stock Fund. The reorganization is expected to be effective on October 29, 2010, as of the close of the New York Stock Exchange.At that time, all references to International Stock should be deleted from the Statement of Additional Information. ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-694571009
